DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 4 has been canceled. Claims 5-9 have been added. Claims 1-3 and 5-9 are pending and under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. [ 2 ].
Claims 1-3, 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a rat whose genome comprises a mutation in an endogenous TXN1 gene that causes expression of an F54L TXN1 mutant, does not reasonably provide enablement for any non-human model animal with a modified TXN1 gene.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
i) The specification does not enable making any non-human animal with a modified thioredoxin (TXN1) gene as broadly encompassed by claim 1 other than a rat whose genome comprises a mutation in an endogenous TXN1 gene that causes expression of an F54L TXN1 mutant. Claim 1 is drawn to a non-human animal model in which a TXN1 gene is modified. The claim encompasses any naturally occurring or genetically modified non-human animal in which a TXN1 gene is modified. Non-human animals include insects, invertebrates, fish, amphibians, reptiles, birds, and non-human mammals. A modified TXN1 gene encompasses a thioredoxin gene with any mutation, substitution, or deletion. The claim encompasses any modification in which the gene causes more, less, or the same amount of TXN1 expression. The claim encompasses making the modification in one or a limited number of cells in the animal or in the entire genome of the animal. The claim encompasses making a transgenic or genetically modified rat or inducing the modification using mutagen. The specification describes introducing a chemical mutagen into rats and screening for rats with altered phenotypes and a mutation in an endogenous TXN1 gene (pg 15, Example 1). The specification describes making genetically modified mice using gRNA, Cas9, and “a single stranded DNA fragment having a mutant sequence of the 54th codon (including 2 silent mutations)” (pg 27, lines 21-26). The specification does not teach the structure of the mutant sequence of the 54th codon in the DNA fragment. The mice did not have any altered TXN1 expression because of the “2 silent mutations”. The specification does not teach the mice had any modified phenotype. Accordingly, the specification is limited to rats with phenotypic abnormalities caused by a mutated endogenous TXN1 gene causing expression of an F54L TXN1 mutant. The specification does not correlate the F54L TXN1 mutant to any other deletion, substitution, or insertion. The specification does not correlate expression of an F54L TXN1 mutant to expression of any other TXN1 mutant, inactivation of TXN1 expression, or overexpression of TXN1 as broadly encompassed by claim 1. The specification teaches the 54th F of the TXN1 protein is conserved among species (pg 16, line 9; Fig. 2). However, the specification does not correlate mutagenizing TXN1 in rats using a chemical mutagen to any other non-human animal. Furthermore, the conservation among species is limited to non-human mammals (Fig. 2). The specification does not correlate the conservation of amino acid 54 in mammals to insects, invertebrates, fish, amphibians, reptiles, or birds as broadly encompassed by claim 1. The specification does not correlate mutagenizing the genome of the animal to modifying one or some cells within the animal as broadly encompassed by claim 1. Accordingly, claim 1 is not enabled as broadly claimed. 
ii) The specification is not enabled for making/using a “model animal” having any phenotype as broadly encompassed by claim 1. Claim 1 requires a “model animal”, but it does not set forth the phenotype. Claim 1 encompasses an animal with any wild-type phenotype or any disease phenotype. Claim 2 requires the TXN1 decreases an “amount of NADPH (nicotinamide adenine dinucleotide phosphate) consumed per unit time to reduce a disulfide bond of a substrate protein and a decrease rate thereof is in a range of 10% to 90%”; however, the phrase is indefinite, and it is unclear how this models any disease condition (see 112/2nd). Claim 3 requires the animal models aging, kidney disease, cardiovascular disease, hypertension… or an immune disorder. The specification and the art at the time of filing do not teach any human condition in which an F54L TXN1 mutant occurs; therefore, the genotype does not model any disease condition. The specification teaches the rats have decreased lifespan, decreased weight, spinal deformity, hair loss, visceral fat loss, thymus atrophy, renal dysfunction, heart disease, obstructive pulmonary disease, ovarian atrophy, seizures as compared to wild-type (pg 20-27, Examples 5-13; pg 21, Example 6, pg 23, Example 7; pg 23, Example 8). However, the specification does not teach this combination of phenotypes models any disease condition. Nor does the specification teach any of the phenotypes individually model any specific disease, e.g. decreased weight. Example 14 describes making a mouse with a modified TXN1 gene using gRNA, Cas9, and a “DNA fragment having a mutant sequence of the 54th codon (including 2 silent mutations)” (pg 27, lines 21-26). The specification does not teach the structure of the mutant sequence of the 54th codon in the DNA fragment. The specification does not teach the mice had any altered TXN1 expression because of the “2 silent mutations”. The specification does not teach the mice had any abnormal phenotype or modeled any disease. The specification does not correlate the phenotypes observed to the combination of phenotypes associated with aging as required in claims 3 and 5. For example, the specification does not teach the rats had hearing loss, wrinkles, Alzheimer’s disease, Parkinson’s disease, dementia, difficulty walking, etc. or other phenotypes associated with aging. The specification does not teach the rats had any specific kidney disease such as kidney stones, kidney cysts, acute renal failure, kidney infection, or kidney cancer; therefore, the genus of “kidney disease” does not represent the limited phenotype observed by applicants. The specification does not teach the rats had any specific cardiovascular disease, e.g. heart attack, stroke, heart failure, arrhythmia, heart valve complications, etc.; therefore, the genus of “cardiovascular disease” does not represent the limited phenotype observed by applicants. The same goes for the other genuses listed in claim 3. Accordingly, the specification is not enabled for making/using any animal that models disease as required in claims 1-3, 5. 
iii) The specification does not enable using the animal to screen for a drug as required in claims 6-9. Since expression of an F54L TXN1 mutant does not correlate to any disease genotype in humans and since the phenotypes together or individually do not model any disease condition in humans for reasons set forth above, it is unclear what is being screened, or how to determine whether the drug is of interest. Accordingly, the concept is not enabled.  

Written Description
Claims 1-3, 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
i) The specification lacks written description for a non-human animal with a modified thioredoxin (TXN1) gene as broadly encompassed by claim 1 other than a rat whose genome comprises a mutated TXN1 gene encoding an F54L TXN1 mutant. Claim 1 is drawn to a non-human animal model in which a TXN1 gene is modified. The claim encompasses any naturally occurring or genetically modified non-human animal in which a TXN1 gene is modified. Non-human animals include insects, invertebrates, fish, amphibians, reptiles, birds, and non-human mammals. A modified TXN1 gene encompasses a thioredoxin gene with any mutation, substitution, or deletion. The claim encompasses any modification in which the gene causes more, less, or the same amount of TXN1 expression. The claim encompasses making the modification in one or a limited number of cells in the animal or in the entire genome of the animal. The claim encompasses making a transgenic or genetically modified rat or inducing the modification using mutagen. The specification describes introducing a chemical mutagen into rats and screening for rats with altered phenotypes and a mutation in an endogenous TXN1 gene (pg 15, Example 1). The specification describes making genetically modified mice using gRNA, Cas9, and “a single stranded DNA fragment having a mutant sequence of the 54th codon (including 2 silent mutations)” (pg 27, lines 21-26). The specification does not teach the structure of the mutant sequence of the 54th codon in the DNA fragment. The mice did not have any altered TXN1 expression because of the “2 silent mutations”. The specification does not teach the mice had any modified phenotype. Accordingly, the specification is limited to rats with phenotypic abnormalities caused by a mutated endogenous TXN1 gene causing expression of an F54L TXN1 mutant. The specification does not correlate the F54L TXN1 mutant to any other deletion, substitution, or insertion. The specification does not correlate expression of an F54L TXN1 mutant to expression of any other TXN1 mutant, inactivation of TXN1 expression, or overexpression of TXN1 as broadly encompassed by claim 1. The specification teaches the 54th F of the TXN1 protein is conserved among species (pg 16, line 9; Fig. 2). However, the specification does not correlate mutagenizing TXN1 in rats using a chemical mutagen to any other non-human animal. Furthermore, the conservation among species is limited to non-human mammals (Fig. 2). The specification does not correlate the conservation of amino acid 54 in mammals to insects, invertebrates, fish, amphibians, reptiles, or birds as broadly encompassed by claim 1. The specification does not correlate mutagenizing the genome of the animal to modifying one or some cells within the animal as broadly encompassed by claim 1. Accordingly, claim 1 lacks written description as broadly claimed. 
ii) The specification lacks written description for a “model animal” having any phenotype as broadly encompassed by claim 1. Claim 1 requires a “model animal”, but it does not set forth the phenotype. Claim 1 encompasses an animal with any wild-type phenotype or any disease phenotype. Claim 2 requires the TXN1 decreases an “amount of NADPH (nicotinamide adenine dinucleotide phosphate) consumed per unit time to reduce a disulfide bond of a substrate protein and a decrease rate thereof is in a range of 10% to 90%”; however, the phrase is indefinite, and it is unclear how this models any disease condition (see 112/2nd). Claim 3 requires the animal models aging, kidney disease, cardiovascular disease, hypertension… or an immune disorder. The specification and the art at the time of filing do not teach any human condition in which an F54L TXN1 mutant occurs; therefore, the genotype does not model any disease condition. The specification teaches the rats have decreased lifespan, decreased weight, spinal deformity, hair loss, visceral fat loss, thymus atrophy, renal dysfunction, heart disease, obstructive pulmonary disease, ovarian atrophy, seizures as compared to wild-type (pg 20-27, Examples 5-13; pg 21, Example 6, pg 23, Example 7; pg 23, Example 8). However, the specification does not teach this combination of phenotypes models any disease condition. Nor does the specification teach any of the phenotypes individually model any specific disease, e.g. decreased weight. Example 14 describes making a mouse with a modified TXN1 gene using gRNA, Cas9, and a “DNA fragment having a mutant sequence of the 54th codon (including 2 silent mutations)” (pg 27, lines 21-26). The specification does not teach the structure of the mutant sequence of the 54th codon in the DNA fragment. The specification does not teach the mice had any altered TXN1 expression because of the “2 silent mutations”. The specification does not teach the mice had any abnormal phenotype or modeled any disease. The specification does not correlate the phenotypes observed to the combination of phenotypes associated with aging as required in claims 3 and 5. For example, the specification does not teach the rats had hearing loss, wrinkles, Alzheimer’s disease, Parkinson’s disease, dementia, difficulty walking, etc. or other phenotypes associated with aging. The specification does not teach the rats had any specific kidney disease such as kidney stones, kidney cysts, acute renal failure, kidney infection, or kidney cancer; therefore, the genus of “kidney disease” does not represent the limited phenotype observed by applicants. The specification does not teach the rats had any specific cardiovascular disease, e.g. heart attack, stroke, heart failure, arrhythmia, heart valve complications, etc.; therefore, the genus of “cardiovascular disease” does not represent the limited phenotype observed by applicants. The same goes for the other genuses listed in claim 3. Accordingly, the specification lacks written description for any animal that models disease as required in claims 1-3, 5. 
iii) The specification lacks written description for using the animal to screen for a drug as required in claims 6-9. Since expression of an F54L TXN1 mutant does not correlate to any disease genotype in humans and since the phenotypes together or individually do not model any disease condition in humans for reasons set forth above, it is unclear what is being screened, or how to determine whether the drug is of interest.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein the modified gene encoding thioredoxin decrease [sic] amount of NADPH (nicotinamide adenine dinucleotide phosphate) consumed per unit time to reduce a disulfide bond of a substrate protein and a decrease rate thereof is in a range of 10% to 90%” in claim 2 makes the claim indefinite. First, there is a grammatical error in “decrease”. Next, the “TXN1 gene” does not decrease the amount of NADPH consumption; the mutant TXN1 does. Next, the metes and bounds of the concept of NADPH being “consumed per unit time to reduce a disulfide bond of a substrate protein and a decreased rate thereof is in a range of 10-90%” cannot be determined. The phrase “per unit time” does not have a nexus with “to reduce a disulfide bond of a substrate”. It is unclear how the phrase “to reduce a disulfide bond of a substrate” correlates to the decreased NAPDH consumption. It is unclear how the “rate” in a range of 10-90% correlates to the decreased NAPDH consumption or the reduction in disulfide bonds of the substrate. It is unclear what the percentage is based on. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
The metes and bounds of a model of “aging” in claims 3 and 5 are unclear. The specification and the art at the time of filing do not teach the combination of phenotypes required for an animal to “model” aging. While the animals may get old, it is unclear when they are a “model” of aging. It is unclear whether applicants are including natural “aging” or if applicants are attempting to limit the claim to a disease condition of “aging”. The specification and the art at the time of filing do not teach the metes and bounds of disease conditions that relate to “aging” or their combination of symptoms. Accordingly, those of skill would not be able to determine when they were infringing on the claim.
The metes and bounds of a model of “age-dependent epilepsy” in claims 3 and 5 are unclear. While epilepsy is clear, it is not clear when it is “age-dependent”. It is unclear if a certain age must be reached before epilepsy occurs. If so, that age is not disclosed for rats, mice, or any other non-human animal. Accordingly, those of skill would not be able to determine when they were infringing on the claim.
Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  administering the drug to the animal, assaying something in the animal and comparing it to a control, and deciding whether the drug is of interest based on the assay and comparison. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102a1 as being anticipated by Booze (Free Radical Biol. And Med., 2016, Vol. 99, pg 533-543). 
Booze taught a mouse model with a modified TXN1 gene (title; pg 535, Flag-hTRX1C35S transgenic mouse). This is equivalent to the non-human animal of claim 1. Claim 3 has been included because the mouse is aging naturally which is a “model” of “aging”. 

Claims 1, 3, 6 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Yamamoto (J. Clin. Invest., 2003, Vol. 112, pg 1395-1406). 
Yamamoto taught a mouse model with a modified TXN1 gene that are a model of cardiac hypertrophy (title; abstract - “Tg-DN-TRX1 mice”). This is equivalent to the non-human animal of claim 1. Claim 3 has been included because the mouse is aging naturally which is a “model” of “aging” and because it has cardiac hypertrophy which is a “model” of cardiovascular disease and hypertension. Claims 6 and 8 have been included because Yamamoto treated the mice with N-2-mercaptopropionyl glycine (MPG) or PBS (pg 1397, col. 1, “Antioxidant treatment”). 

Claims 1-3, 5-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Das (2017/0136100). 
Das taught a mouse model with an inactivated TXN1 gene and a mouse that overexpresses human TXN1 (dnTrx-Tg and Trx-Tg on pg 2, paragraph 26). Either mouse is equivalent to the non-human animal of claim 1. 
Claim 2 has been included because Das assayed the rate of decrease of NADPH levels (paragraph 37) and because the metes and bounds of claim 2 are indefinite. 
Claims 3 and 5 have been included because the mouse is aging naturally which is a “model” of “aging” and because it has hypertension and arterial stiffness which is a “model” of cardiovascular disease and hypertension. 
Claims 6-8 have been included because Das treated the mice with INDO, TRAM34 and UCL (pg 4-5, paragraph 47). 

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632